DETAILED ACTION
Response to Arguments
Applicant’s arguments are moot in view of a new rejection using Spencer (US 5,042,458). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7, 11, 15-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Spencer (US 5,042,458) in view of Kim (US 2006/0237425) and Luebke (US 4,972,824).

Examiner’s Conventions: 	
For example, C25:1-2 means column 25 at lines 1-2, C25:1 means column 25 at line 1, P23:16 means paragraph 23 at line 16, and Pg23:16-18 means page 23 at lines 16-18, and Figs. 1&3 or Figs. 1,3 means Fig. 1 and Fig. 3, c1:1 means claim 1 at line 1, and A:5 means Abstract at line 5, PGPUB: P12:2-1 from bottom means PGPUB discloses in paragraph 12 at lines 2-1 from the bottom of the paragraph, Alexander: means Alexander teaches or discloses.

Regarding claim 1, Spencer discloses   
An oven (“the upper oven 14 comprising a microwave oven”; C2:51-52, Figs. 2, 5

    PNG
    media_image1.png
    468
    458
    media_image1.png
    Greyscale
   
    PNG
    media_image2.png
    295
    288
    media_image2.png
    Greyscale
) comprising:
an oven housing (a hood 30; C2:59 [of] “the upper oven 14 comprising a microwave oven”; C2:51-52, Fig. 2) having vertically extending outer side walls (the vertical sidewalls of “a hood 30”; C2:59) flanking an oven housing volume (the internal volume of the vertical sidewalls of “a hood 30”; C2:59), the oven housing volume divided into side by side first (the left space of the vertical wall abutting the handle-side door of “the upper oven 14 comprising a microwave oven”; C2:51-52) and second chambers (an internal control space 58 housing the electrical controls C; C3:19-20; Fig. 2) by a divider wall (the vertical wall abutting the handle-side door of “the upper oven 14 comprising a microwave oven”; C2:51-52, Fig. 2);

a cooking cavity (the internal space inside the door of “the upper oven 14 comprising a microwave oven”; C2:51-52, Fig. 2) positioned within the oven housing volume of the oven housing in the first chamber and accessible through an oven door (the handled door of “the upper oven 14 comprising a microwave oven”; C2:51-52, Fig. 2) in an open position (the pivotally pulled position of the handled door of “the upper oven 14 comprising a microwave oven”; C2:51-52, Fig. 2) and sealable over the cooking cavity in a closed position (the pivotally closed position of the handled door of “the upper oven 14 comprising a microwave oven”; C2:51-52, Fig. 2);

a heater (a microwave source of “a microwave oven”; C2:51-52, Figs. 2, 5) and a convection fan (A centrifugal blower assembly 56; C3:15, Fig. 2) 

the first chamber and communicating with the cooking cavity to heat air of the cooking cavity and circulate air in the cooking cavity:

the first chamber 
the cooking cavity and the vertically extending outer side wall of the first chamber;

an electronic compartment (the internal space containing “50”, “52” and “56”  inside “30” in Fig. 2) holding electronic control circuits (an electrical schematic; C3:54, Fig. 6) controlling operation of the oven positioned in the second chamber;

a vertically extending plenum channel (one of an air duct 48; C3:9 [and] A similar duct (not shown) at the opposite side wall; C3:13-14, Figs. 2, 5) formed by a plenum sheet (an inner U-shaped sheet metal panel 52; C3:10-11, Figs. 2, 5) attached in spaced separation (the gap of “an air duct 48”; C3:9, Figs. 2, 5) to the vertically extending outer side wall of the second chamber;

a fan (a separate cooling fan of “a separate cooling fan motor”; C3:18-19) pulling fresh intake air (drawing airflow; C3:18, Fig. 2) through an air inlet opening (A pair of lower, rectangular inlet ports 42; C3:3, Fig. 2) of a bottom (a bottom wall 44; C3:4, Fig. 2) of the electronic compartment and through the electronic compartment along a first path (an air passageway from the lower inlets 42; C3:11-12, Figs. 2, 5) of air (the big arrow through “52” in Fig. 2) through the vertically extending plenum air channel distinct from a second path (A similar duct (not shown) provided at the opposite side wall; C3:13-14, Figs. 2, 5) of air (air inside “A similar duct (not shown) provided at the opposite side wall”; C3:13-14, Figs. 2, 5) through the electronic compartment from the air inlet opening of the electronic compartment to an exhaust opening (an outlet opening 64; C3:30, Fig. 2) of the electronic compartment not through the vertically extending plenum channel; and

an electric motor (a separate cooling fan motor; C3:18-19) positioned within the second chamber and communicating (the air flow channels drawn with big arrows in Fig. 2) with the convection fan to operate the convection fan;

whereby when the oven is placed next (above; Fig. 1) to a second heat producing oven (a lower oven 22; C2:54, Fig. 1

    PNG
    media_image3.png
    495
    435
    media_image3.png
    Greyscale
), the first path of air through the vertically extending plenum air channel scavenges heat (thermal energy from “front and rear surface heating units 23-26”; C2:54-55, Fig. 1) entering the vertically extending outer side wall of the second chamber.

	Spencer discloses “a convection fan” and “the first chamber” as mapped above, but is silent regarding
a convection fan positioned in the first chamber
a passive insulation in the first chamber filling a space between the cooking cavity and the vertically extending outer side wall

	However, Kim disclose, in the same field for “Cooking Device” (title, Fig. 9),
a convection fan (A cooking chamber fan 66 disposed at the cavity 62; P62:1, Fig. 9

    PNG
    media_image4.png
    733
    616
    media_image4.png
    Greyscale
) positioned in the first chamber (the cavity 62; P62:1, Fig. 9)

	The advantage of using Kim’s cooking chamber fan 66 disposed at the cavity 62 is not only to discharge the excessive moisture evaporated from the heated food improving crispiness of the heated food, but also to additionally shorten the cooking time by using both of the conventional radiation heat transfer and convection heat transfer together.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Spencer with Kim by adding Kim’s cooking chamber fan 66 disposed at the cavity 62 inside Spencer’s cooking chamber in order not only to discharge the excessive moisture evaporated from the heated food improving crispiness of the heated food, but also to additionally shorten the cooking time by using both of the conventional radiation heat transfer and convection heat transfer together.

	Spencer discloses “the first chamber” and “the cooking cavity and the vertically extending outer side wall” as mapped above, but Spencer in view of Kim is silent regarding
a passive insulation in the first chamber filling a space between the cooking cavity and the vertically extending outer side wall

	However, Luebke discloses, in the same field for “Commercial hot air impingement cooking apparatus” (title, Figs. 18, 20

    PNG
    media_image5.png
    524
    599
    media_image5.png
    Greyscale

   
    PNG
    media_image6.png
    337
    578
    media_image6.png
    Greyscale
),a passive insulation (an insulated vertical partition wall 416; C14:42, Fig. 20) in the first chamber (all the internal air circulating space after closing “a closure and observation door 454”; C15:6-7, Fig. 20) filling a space (the inner space containing the insulation material within “an insulated vertical partition wall 416”; C14:42, Fig. 20) between the cooking cavity (a cooking chamber 452; C15:5-6, Fig. 18 [including] all the internal air circulating space after closing “a closure and observation door 454”; C15:6-7, Fig. 20) and the vertically extending outer side wall (the right-side wall of “an insulated vertical partition wall 416”; C14:42, Fig. 20)

	The advantage of using Luebke’s insulated vertical partition wall 416 is to prohibit a conventional conduction-heat-transfer from a hot side to the opposite cold-side of a wall suiting a user specific application without changing the functionality of the insulation material.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Spencer in view of Kim with Luebke by replacing Spencer’s wall between the cooking cavity and the control device compartment with Luebke’s insulated vertical partition wall 416 in order to prohibit a conventional conduction-heat-transfer from a hot side to the opposite cold-side of a wall suiting a user specific application without changing the functionality of the insulation material.


	Regarding claim 2, Spencer in view of Kim and Luebke discloses  
the intake-air inlet opening (Spencer: A pair of lower, rectangular inlet ports 42; C3:3, Fig. 2) is located at a bottom (Spencer: the bottom surface of the right compartment containing “52” and “50”; Fig. 2)  of the electronic compartment (Spencer: the right compartment containing “52” and “50”; Fig. 2) and the exhaust opening (Spencer: an outlet opening 64; C3:31, Fig. 2) is located at a top (Spencer: the ceiling space containing the right end of “A centrifugal blower assembly 56”; C3:15, Fig. 2) of the electronic compartment (Spencer: the internal space containing “50”, “52” and “56”  inside “30” in Fig. 2)  to provide for convection reinforced airflow (Spencer: the right-most big arrow; Fig. 2).

	Regarding claim 3, Spencer in view of Kim and Luebke discloses  
the first path (Spencer: the left big arrow; Fig. 2) of air and second path (Spencer: the right big arrow; Fig. 2) of air (Spencer: air; C2:65, Fig. 2) are 
a grease filter (Spencer: suitable grease filters 46; C3:5, Fig. 2).

	Spencer discloses “the first path’, “the second path” and “a grease filter” as mapped above, but Spencer in view of Kim and Luebke is silent regarding
the first path and the second path are exclusive of a grease filter

	Spencer discloses the claimed invention except that the first and second paths are exclusive of a grease filter.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to omit a second mechanical element suiting a user specific application without giving impact on air flow along a path, since it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.


	Regarding claim 4, Spencer in view of Kim and Luebke discloses  
wherein the vertically extending outer side wall (Spencer: the left sidewall of the vertical sidewalls of “a hood 30”; C2:59) of the first chamber (Spencer: the left space of the vertical wall abutting the handle-side door of “the upper oven 14 comprising a microwave oven”; C2:51-52) is exclusive of a plenum sheet (Spencer: A similar duct (not shown) at the opposite side wall; C3:13-14, Figs. 2, 5).

	Spencer discloses “the first chamber” and “a plenum sheet” as mapped above, but Spencer in view of Kim and Luebke is silent regarding
the first chamber is exclusive of a plenum sheet

	Spencer discloses the claimed invention except that the first chamber is exclusive of a plenum sheet.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to omit a second plenum sheet suiting a user specific application without giving impact on the functionality of a cooking chamber, since it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.

	Regarding claim 5, Spencer in view of Kim and Luebke discloses  
further including airflow restrictors (Flow Restrictors; Fig. 5

    PNG
    media_image7.png
    249
    298
    media_image7.png
    Greyscale
) interfacing with the plenum sheet (Spencer: an inner U-shaped sheet metal panel 52; C3:10-11, Figs. 2, 5) for guiding air (Spencer: air inside “an air duct 48”; C3:9, Figs. 2, 5) through the vertically extending plenum channel (Spencer: an air duct 48; C3:9, Figs. 2, 5).

	Regarding claim 6, Spencer in view of Kim and Luebke discloses  
the fan (a separate cooling fan of “a separate cooling fan motor”; C3:18-19) is located near (adjacent an internal control space 58; C3:19, Fig. 2) a bottom (a bottom wall 44; C3:4, Fig. 2) of the electronic compartment (Spencer: the right compartment containing “50”, “52” and “56”  inside “30” in Fig. 2) to draw air into the bottom of the electronic compartment and further including a second fan (Spencer: A centrifugal blower assembly 56; C3:15, Fig. 2) located near a top (the location of “56”; Fig. 2) of the electronic compartment (Spencer: the chamber containing “52” and “50”; Figs.2, 5) to exhaust air out of the top of the electronic compartment.

	Regarding claim 7, Spencer in view of Kim and Luebke discloses  
a third fan (Spencer: the left blower “56” of “A centrifugal blower assembly 56”; C3:15, Fig. 2 wherein “56” has two fans at both end of “78” in Fig. 2) located near the front top (Spencer: the right-hand side of “a front portion 70”; C3:33-34, Fig. 2) of the electronic compartment (Spencer: the internal space containing “50”, “52” and “56” inside “30” in Fig. 2) to draw air (Spencer: air; C2:65, Fig. 2) into the front top of the electronic compartment and wherein the second fan (Spencer: the right blower “56” of “A centrifugal blower assembly 56”; C3:15, Fig. 2 wherein “56” has two fans at both end of “78” in Fig. 2) is positioned near a rear top (Spencer: the position of “A centrifugal blower assembly 56”; C3:15, Fig. 2) of the electronic compartment.

	Regarding claim 11, Spencer in view of Kim and Luebke discloses  
 the electronic compartment (Spencer: the internal space containing “50”, “52” and “56”  inside “30” in Fig. 2) is free (Spencer: no insulator disclosed) from nonstructural insulating material between the electronic compartment and the vertically extending outer side wall (Spencer: the right-hand-side vertical-sidewall of “a hood 30”; C2:59) of the second chamber (Spencer: an internal control space 58 housing the electrical controls C; C3:19-20; Fig. 2).

	Regarding claim 15, Spencer in view of Kim and Luebke discloses  
including a second heat producing oven (Spencer: a lower oven 22; C2:54, Fig. 1

    PNG
    media_image8.png
    546
    455
    media_image8.png
    Greyscale
wherein “a second heat producing oven” is a separate oven and is not a part of “an oven”) having a housing (the skin of “a subjacent stove portion 20” and “a rear wall support 28”; C2:56-57, Fig. 1) abutting the vertically extending outer side wall (Spencer: the right-hand-side vertical surface of “an upper cabinet 12”; C2:47, Fig. 1) of the second chamber (Spencer: an internal control space 58 housing the electrical controls C; C3:19-20; Fig. 2).

	Regarding claim 16, Spencer in view of Kim and Luebke discloses  
the vertically extending outer side wall (Spencer: the left-vertical sidewall of “a hood 30”; C2:59) of the first chamber (Spencer: the left space of the vertical wall abutting the handle-side door of “the upper oven 14 comprising a microwave oven”; C2:51-52).

	Spencer discloses “the vertically extending outer side wall (Spencer: the left-vertical sidewall of “a hood 30”; C2:59) of the first chamber” as mapped above, but is silent regarding
a third heat producing oven having a housing abutting the vertically extending outer side wall

	Spencer discloses the claimed invention except that a third heat producing oven having a housing abutting the vertically extending outer side wall.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to additively duplicate a desired number of a cooking oven suiting a user specific application without giving impact on the functionality of the upper microwave oven, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.

	Regarding claim 18, Spencer in view of Kim and Luebke discloses  
the cooking cavity (Luebke; the cooking chamber 452; C15:5-6, Fig. 20

    PNG
    media_image6.png
    337
    578
    media_image6.png
    Greyscale
) has opposed side walls (Luebke; an insulated metal housing 402; C14:42, Fig. 20) with rack supports (Luebke; three vertically spaced pairs of support brackets 492, 494; C15:52-53, Fig. 20) for holding horizontally extending cooking racks (Luebke; A 13"x18" food support rack 478; C15:36-37, Fig. 20).

	Regarding claim 19, Spencer in view of Kim and Luebke discloses  
air restrictors (Spencer: Flow Restrictors; Fig. 5

    PNG
    media_image7.png
    249
    298
    media_image7.png
    Greyscale
) extending perpendicular (Spencer: the approximate 90 degree of “Flow Restrictors”; Fig. 5) to the vertically extending plenum channel (Spencer: an air duct 48; C3:9, Figs. 2, 5) within the second chamber (Spencer: an internal control space 58 housing the electrical controls C; C3:19-20; Fig. 2) and providing a set of perforations (Spencer: the holes on “Flow Restrictors”; Fig. 5) through which air (Spencer: air; C2:65, Fig. 2) may flow through the equipment compartment (Spencer: the internal space containing “50”, “52” and “56”  inside “30” in Fig. 2) into an exhaust opening (Spencer: an outlet opening 64; C3:31, Fig. 2).


Claim 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Spencer (US 5,042,458) in view of Kim (US 2006/0237425) and Luebke (US 4,972,824) as applied to claim 1 above, and further in view of Kim-988 (US 2009/0013988).

	Regarding claim 8, Spencer in view of Kim and Luebke discloses  
the vertically extending outer side wall (Spencer: the right-hand-side vertical-sidewall of “a hood 30”; C2:59) of the second chamber (Spencer: an internal control space 58 housing the electrical controls C; C3:19-20; Fig. 2) is 
for access to the electronic compartment (Spencer: the walls of “an internal control space 58”; C3:19-20; Fig. 2) 

	Spencer discloses “the vertically extending outer side wall” as mapped above, but Spencer in view of Kim and Luebke is silent regarding
the vertically extending outer side wall is removable by releasable fasteners.

	However, Kim-988 discloses, in the same field for “Damping device in microwave oven” (title, Fig. 1

    PNG
    media_image9.png
    833
    654
    media_image9.png
    Greyscale
),
the vertically extending outer side wall (the right side wall of “30”; Fig. 1) is removable (disassembled as shown in Fig. 1) by releasable fasteners (screws; P42:2, Fig. 1).

	The advantage of using Kim-988’s screws is to provide access to the internal components of a microwave cooker increasing the efficiency and convenience of assembly and disassembly of a microwave housing.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Spencer in view of Kim and Luebke with Kim-988 by replacing Spencer’s fastening mechanical elements with Kim-988’s screws in order provide access to the internal components of a microwave cooker increasing the efficiency and convenience of assembly and disassembly of a microwave housing.

	Regarding claim 10, Spencer in view of Kim and Luebke and Kim-988 discloses  
 the vertically extending outer side wall (Spencer: the left-hand-side vertical-sidewall of “a hood 30”; C2:59) of the first chamber (Spencer: the left space from the vertical wall abutting the handle-side door of “the upper oven 14 comprising a microwave oven”; C2:51-52) is non-removable from the oven housing (Spencer: a hood 30; C2:59 [of] “the upper oven 14 comprising a microwave oven”; C2:51-52, Fig. 2).

	Spencer discloses “the vertically extending outer side wall” and “the oven housing” as mapped above, but Spencer in view of Kim and Luebke and Kim-988 is silent regarding
the vertically extending outer side wall is non-removable from the oven housing

	Spencer discloses the claimed invention except that the vertically extending outer side wall is non-removable from the oven housing.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to select a fastening type suiting a user specific application without giving impact on the structural stability of a housing, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Spencer (US 5,042,458) in view of Kim (US 2006/0237425), Luebke (US 4,972,824) and Kim-988 (US 2009/0013988) as applied to claim 8 above, and further in view of Dills (US 4,455,467).

	Regarding claim 9, Spencer in view of Kim and Luebke and Kim-988 discloses  
 the vertically extending outer side wall (Spencer: the right-hand-side vertical-sidewall of “a hood 30”; C2:59) of the second chamber (Spencer: an internal control space 58 housing the electrical controls C; C3:19-20; Fig. 2) is 
and the plenum sheet (Spencer: an inner U-shaped sheet metal panel 52; C3:10-11, Figs. 2, 5) forming the vertically extending plenum channel (Spencer: an air duct 48; C3:9, Figs. 2, 5) is attached to an inner surface (Spencer: an internal control space 58; C3:19-20; Fig. 2) of the vertically extending outer side wall of the second chamber.

	Spencer discloses “the vertically extending outer side wall” as mapped above, but is silent regarding
the vertically extending outer side wall is a metal sheet

	However, Dills discloses, in the same field for “Metal rack for microwave oven” (title, Fig. 1

    PNG
    media_image10.png
    313
    510
    media_image10.png
    Greyscale
),
the vertically extending outer side wall (the right-hand-side of “an outer casing”; C2:50, Fig. 1) is a metal sheet (sheet metal; C2:53, Fig. 1)

	The advantage of using Dills’ sheet metal is to prevent leakage o microwaves out of the cooking cavity 12 increasing the safety of the user from being exposed to the microwave radiation.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Spencer in view of Kim and Luebke and Kim-988 with Dills by replacing Spencer’s casing material with Dills’ sheet metal in order to prevent leakage o microwaves out of the cooking cavity 12 increasing the safety of the user from being exposed to the microwave radiation.


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Spencer (US 5,042,458) in view of Kim (US 2006/0237425), Luebke (US 4,972,824) and Kim-988 (US 2009/0013988) as applied to claim 1 above, and further in view of Shon (US 2007/0114222).

	Regarding claim 13, Spencer in view of Kim and Luebke discloses  
the electronic compartment (Spencer: the walls of “an internal control space 58”; C3:19-20; Fig. 2) includes 
the cooking cavity (Spencer: the internal space inside the door of “the upper oven 14 comprising a microwave oven”; C2:51-52, Fig. 2).

	Spencer discloses “the electronic compartment” and “the cooking cavity” as mapped above, but Spencer in view of Kim and Luebke is silent regarding
the electronic compartment includes plumbing and a valve system for controlling water for a generation of steam in the cooking cavity

	However, Shon discloses, in the analogous field for “Steam Cooking Apparatus” (title, having “the cooking compartment 10 and a magnetron 4”, Figs. 1, 6

    PNG
    media_image11.png
    568
    541
    media_image11.png
    Greyscale
  
    PNG
    media_image12.png
    718
    421
    media_image12.png
    Greyscale
),
the electronic compartment (the empty space between the dash-double-dotted line and the solid line having “36’ and “40”; Fig. 1) includes plumbing (the pipe line for “a water supply valve”; P78:5) and a valve system (a water supply valve; P78:5) for controlling (by the water level sensor 61; P78:3, Fig. 6) water (the water: P78:6) for a generation (generating from “the steam generating container 31”; P78:1-2, Fig. 6) of steam (P78:bottom) in the cooking cavity (10, Fig. 1)

	The advantage of using Shon’s steam generating container 31 is not only to provide moisture to the food in cooking, but also to provide additional taste and textural good-feeling to the food after cooked.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Spencer in view of Kim and Luebke with Shon by adding Shon’s steam generating container 31 to Spencer’s internal control space 58 in order not only to provide moisture to the food in cooking, but also to provide additional taste and textural good-feeling to the food after cooked.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Spencer (US 5,042,458) in view of Kim (US 2006/0237425), Luebke (US 4,972,824) and Kim-988 (US 2009/0013988) as applied to claim 1 above, and further in view of van Bavel (US 4,158,431).

	Regarding claim 14, Spencer in view of Kim and Luebke discloses   
the electronic compartment (Spencer: the walls of “an internal control space 58 housing the electrical controls C”; C3:19-20; Fig. 2) includes a microprocessor (a microprocessor device; C2:19, Fig. 1) executing a program held in a memory for operation of the oven (Spencer: “the upper oven 14 comprising a microwave oven”; C2:51-52, Figs. 2, 5).

	Spencer discloses “the electronic compartment” and “the oven” as mapped above, but is silent regarding
the electronic compartment includes a microprocessor executing a program held in a memory

	However, van Bavel discloses, in the analogous field for “a microwave oven which is controlled by a microprocessor device” (C2:18-19, Fig. 1

    PNG
    media_image13.png
    276
    370
    media_image13.png
    Greyscale
 
    PNG
    media_image14.png
    782
    569
    media_image14.png
    Greyscale
),
the electronic compartment (the space having “a magnetron transformer 10 connected to the magnetron”; C2:59-60; Fig. 1) includes a microprocessor (a microprocessor device; C2:19) executing a program (flow charts of a program; C2:12, Fig. 6) held in a memory (a RAM (random-access -memory) 25; C3:62-63)

	The advantage of using van Bavel’s microprocessor device is to instantly and automatically execute the instruction commands of cooking and controlling the microwave control devices by the microprocessor device increasing the accuracy and speed of the desired cooking process resulting in better taste of the cooked food.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Spencer in view of Kim and Luebke with van Bavel by adding Bavel’s microprocessor device to Spencer’s electrical controls C in order to instantly and automatically execute the instruction commands of cooking and controlling the microwave control devices by the microprocessor device increasing the accuracy and speed of the desired cooking process resulting in better taste of the cooked food. 


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Spencer (US 5,042,458) in view of Kim (US 2006/0237425), Luebke (US 4,972,824) and Kim-988 (US 2009/0013988) as applied to claim 1 above, and further in view of Stelling (US 4,436,356).

	Regarding claim 17, Spencer in view of Kim and Luebke discloses   
a stand supporting an entire bottom wall (Spencer: the whole bottom wall of “a hood 30”; C2:59 [of] “the upper oven 14 comprising a microwave oven”; C2:51-52, Fig. 2) of the oven housing (Spencer: a hood 30; C2:59 [of] “the upper oven 14 comprising a microwave oven”; C2:51-52, Fig. 2).

	Spencer discloses “an entire bottom wall of the oven housing” as mapped above, but Spencer in view of Kim and Luebke is silent regarding
a stand supporting an entire bottom wall of the oven housing

	However, Stelling discloses, in the analogous field for “Oven supporting apparatus incorporating slidable cookware support” (title, Fig.1

    PNG
    media_image15.png
    430
    652
    media_image15.png
    Greyscale
),
a stand (a counter top 4; C2:67, Fig. 1) supporting an entire bottom wall (a base unit 2; C2:66-67, Fig. 1) of the oven housing (the casing of “a conventional microwave oven 6”; C2:68, Fig. 1)

	The advantage of using Stelling’s position of a conventional microwave oven 6 on top of the counter top 4 is to match the height of the conventional microwave oven 6 close to the height of the human hands from the room floor increasing convenience for inserting and retrieving a food.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Spencer in view of Kim and Luebke with Stelling by replacing Spencer’s microwave oven position with Stelling’s position of a conventional microwave oven 6 on top of the counter top 4 in order to match the height of the conventional microwave oven 6 close to the height of the human hands from the room floor increasing convenience for inserting and retrieving a food.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Ahn (US-20020084265).


 Any inquiry concerning this communication or earlier communications from the examiner should be directed to GYOUNGHYUN BAE whose telephone number is (571)270-5942.  The examiner can normally be reached on 5/4/9.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GYOUNGHYUN BAE/Examiner, Art Unit 3761          

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761